              Case 6:14-bk-07578-KSJ               Doc 66       Filed 02/27/19         Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                                                        Case No.: 6:14:bk-07578-KSJ
In re:

DUDLEYS HERRERA,

         Debtor.
                                            /

                                 TRUSTEE’S MOTION FOR STATUS


 A preliminary hearing in this case will be held April 9, 2019 at 2:00 PM in Courtroom 6A, United States
 Bankruptcy Court, George C. Young Courthouse, 400 W. Washington Street, 6 th Floor, Orlando, FL 32801, and
 act upon the following matter and transact such other business that may come before the court:
                                           Trustee’s Motion for Status

 The hearing may be continued upon announcement made in open Court without further notice.

 Appropriate Attire. You are reminded that Local Rule 5072-1(b)(16) requires that all persons appearing in Court
 should dress in business attire consistent with their financial abilities. Shorts, sandals, shirts without collars,
 including tee shirts and tank tops, are not acceptable.

 Avoid delays at Courthouse security checkpoints. You are reminded that Local Rule 5073-1 restricts the entry of
 cellular telephones and, except in Orlando, computers into the Courthouse absent a specific order of
 authorization issued beforehand by the presiding judge. Due to heightened security procedures


         COMES NOW Laurie K. Weatherford, Chapter 13 Standing Bankruptcy Trustee, and
files this Motion for Status and states the following:
         1.      A Motion to Value Secured Claim of Deutsche National Bank was filed on
                 October 28, 2014 with negative notice (Document No. 29).
         2.      An order granting the motion was entered on January 16, 2015 valuing the claim
                 at $62,000.00 to be paid at 5.25% interest (Document No. 35).
         3.      On January 16, 2015 the attorney for debtor filed a claim on behalf of Deutsche
                 Bank (Claim 4).
         4.      The Order Confirming Chapter 13 Plan was entered on January 20, 2015
                 (Document No. 38) providing for 60 equal payments of principal and interest in
                 the amount of $1,094.77.
         5.      A second Amended Order Confirming Chapter 13 Plan was entered on April 8,
                 2015 (Document No. 59) to correct the payments to Deutsche to $1,177.13 for the
                 correct amortization.
             Case 6:14-bk-07578-KSJ        Doc 66     Filed 02/27/19      Page 2 of 2



       6.      A notice of payment change was filed by the creditor on August 21, 2017
               apparently adding escrow of $229.97 effective October 1, 2017. Said notice stated
               that the previous escrow payment was $247.20.
       7.      A subsequent notice of payment change was filed on January 18, 2017 changing
               the escrow payment to $281.76 effective March 1, 2018.
       8.      A subsequent notice of payment change was filed on February 4, 2019 changing
               the escrow payment to $252.25.
       9.      An escrow payment has never been included in the payments to Deutsche, only
               principal and interest payments.
       10.     The claim will not be paid in full at the completion of this case which is June 30,
               2019.
       11.     It appears that adjustments need to be made to the claim or that the claim will
               survive the plan which will complete in four (4) months.
       WHEREFORE, the Chapter 13 Standing Bankruptcy Trustee requests a status conference
in this matter, and for such other relief as may be deemed just and proper.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
regular U.S. Mail or by Electronic Transmission on February 27, 2019 to the following:

      Ricardo Corona       bk@coronapa.com, agarcia@coronapa.com
      Keith Scott Labell     klabell@rasflaw.com, klabell@rasflaw.com
      Dudleys Herrera, 558 E. 23rd Street, Hialeah, FL 33013

                                             LAURIE K. WEATHERFORD
                                             Chapter 13 Standing Trustee

                                             BY: /s/ Laurie K. Weatherford
                                             Laurie K. Weatherford, Trustee
                                             Stuart Ferderer, Esq.
                                             Fla. Bar No. 0746967
                                             Ana V. De Villiers, Esq.
                                             Fla Bar No. 0123201
                                             Post Office Box 3450
                                             Winter Park, Florida 32790-3450
                                             Telephone: (407) 648-8841
                                             Facsimile: (407) 648-2665
